Citation Nr: 1209655	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1984.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that declined to reopen the appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.  In August 2008, the appellant testified before the Board at a hearing held at the RO.  In November 2008, the Board reopened and remanded the claim for further development.  The claim was again remanded in December 2010 for additional development, which has been completed.  


FINDINGS OF FACT

1.  The Veteran died in March 1998.  The certificate of death shows that his primary causes of death were cardiogenic shock, cardiac arrhythmia, and cardiomyopathy.

2.  At the time of his death, service-connection was in effect for major affective disorder, a lumbar spine disability, and hearing loss.

3.  The evidence of record is in equipoise as to whether the Veteran was exposed to herbicides during active service. 

4.  A disability of service origin is shown to have been causally or etiologically related to, and played a role in producing or hastening the Veteran's death.  


CONCLUSIONS OF LAW

1.  Under the recently enacted VA liberalizing law, the Veteran is presumed to have developed ischemic heart disease as a result of his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011); 75 Fed. Reg. 53,202  (Aug. 31, 2010). 

2.  As the Veteran's ischemic heart disease was presumptively incurred in service and subsequently contributed to his death, the criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's death was related to his service.  Specifically, she claimed that the Veteran had service in Vietnam in the early 1970s and was exposed to herbicides which led to insulin-dependent diabetes mellitus, which contributed to his cause of death.  She further asserted that the Veteran's service-connected major affective disorder, lumbar spine disability, and hearing loss were contributory causes of his death. 

The Veteran died in March 1998.  The certificate of death shows that his primary causes of death were cardiogenic shock, cardiac arrhythmia, cardiomyopathy, and hypertension. 

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including  diabetes mellitus and heart disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the evidence of record does not document that the Veteran had any service in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011).  The RO submitted unsuccessful Personnel Information Exchange System (PIES) requests for the unit operational and unit daily reports from the Air Force 635th Transportation Squadron in February 2009 and May 2009.  In October 2009, the RO requested documentation from the Air Force Historical Research Agency (AFHRA).  However, in November 2009 the AFHRA indicated that there was only one occasion during which a member of the Veteran's unit was sent to Vietnam and that member was not the Veteran.   

The records show that the Veteran served as a vehicle operator dispatcher and was stationed at U-Tapao Royal Thai Navy Airfield, Thailand, from March 1972 to February 1973.  His decorations included the Vietnam Service Medal, which was awarded to Veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

The Veteran's service treatment records are negative for any diagnoses of an ischemic heart disease.  After separation from military service, a private treatment record in May 1994, shows that the Veteran was seen for complaints of chest pain secondary to ischemic heart disease.  Diagnoses of hypertension and diabetes mellitus were also noted.  In October 1995, the Veteran was treated for acute left ventricular failure secondary to ischemic heart disease, status post recent myocardial infarction.  March 1998 hospitalization records, including a death summary indicating that the Veteran had diagnoses of congestive heart failure, hypertension, chronic obstructive pulmonary disease, and insulin-dependent diabetes mellitus.  In July 2008 a private physician noted that the Veteran developed heart failure resulting in myocardial infarctions of the inferior and anterior wall, severe COPD resulting in oxygen use, and insulin dependent diabetes.  The physician opined that the Veteran's in-service herbicide exposure while serving in Vietnam and service-connected psychiatric disability led to his death. 

In January 2010, a VA examiner opined that the Veteran's cause of death was at least as likely as not contributed to by his diffuse coronary artery disease with ischemic heart disease.  The examiner indicated that the Veteran's coronary artery disease with ischemic heart disease as likely as not led to cardiogenic shock, cardiac arrhythmia, or cardiomyopathy.  The examiner also identified the Veteran's hypertension as a contributing factor for his cardiomyopathy.  Similarly, a VA physician in December 2010, following a review of the claims file, opined that the cause of the Veteran's death was due to cardiogenic shock, arrhythmias, and cardiomyopathy, due to heart failure.  

Therefore, the evidence shows that the Veteran developed ischemic heart disease after service, which as likely as not led to the fatal cardiogenic shock, cardiac arrhythmia, and cardiomyopathy.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, presumptive service connection is warranted for the Veteran's cause of death.  

The service records do not contain affirmative evidence showing that the Veteran served as a military policeman or near the air base perimeter while stationed at U-Tapao Royal Thai Navy Airfield, Thailand.  Additionally, there is no evidence or testimony for or against a finding that the Veteran's duties as a vehicle operator and dispatcher while stationed in Thailand required the Veteran to be near the air base perimeter.  However, the Board has considered the length of the Veteran's service in Thailand and his MOS and the probable duties assigned to a vehicle operator and dispatcher on an air base.  Resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran's work duties during his time stationed at U-Tapao Airfield would have required him to operate vehicles near the perimeters of the base where herbicides were sprayed. 

In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era, the period in which VA has acknowledged that herbicide agents were used near the air base perimeter at Royal Thai Air Force Bases of U-Tapao.  The evidence establishes that after service discharge, the Veteran developed ischemic heart disease, which ultimately caused or contributed to the Veteran's death.  Therefore, resolving reasonable doubt in favor of the claimant, the Board finds that service connection for the cause of the Veteran's death is warranted on a presumptive basis because the Veteran's ischemic heart disease substantially contributed or materially hastened his death due to cardiogenic shock, cardiac arrhythmia, and cardiomyopathy.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


